Citation Nr: 9904368	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to June 
1970.  He served in Vietnam from February 1968 to February 
1969, and his military occupational specialty was that of 
rifleman.  He received the Combat Infantry Badge, and he 
engaged in several campaigns while in Vietnam.  

This case was previously before the Board in June 1997 at 
which time it was remanded in order to obtain additional 
information, including another examination of the veteran.  
After additional development, the regional office continued 
its prior denial of the veteran's claim for service 
connection, and the case was returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant information 
necessary for an equitable disposition of the veteran's 
claim.  

2.  The veteran did engage in combat with the enemy while in 
Vietnam.  

3.  The weight of the medical evidence, including various 
psychiatric examinations, fails to demonstrate that the 
veteran has post-traumatic stress disorder.  


CONCLUSION OF LAW

Service connection for post-traumatic stress disorder is not 
warranted at it has not been established that the veteran has 
such a disability which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. § 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records are negative for any complaints, 
findings, or diagnoses indicative of a psychiatric disorder.  

In a rating in September 1970, the veteran was granted 
service connection for bilateral hearing loss, evaluated as 
zero percent disabling, and for tinnitus, evaluated as zero 
percent disabling.  The rating for tinnitus was raised to 
10 percent, effective February 11, 1977.  

On a special psychiatric examination in January 1971, the 
veteran reported that he served in Vietnam from February 1968 
to February 1969, and that he liked the military service 
because of the travel, companions, and security, but did not 
like taking orders.  He stated that he was in combat for 
9 1/2 months, but was never wounded or injured.  He reported 
that he was accidentally shot in the lower back in a bar in 
July 1970.  

On examination, the veteran reported that there was some 
friction with his father, but that his relationship with his 
mother was good.  He indicated that he had a girl friend, and 
that he enjoyed going on rides, picnics and cookouts.  He 
also enjoyed shooting pool and exchanging social visits with 
his many friends.  He gave no evidence of mood disturbance.  
He reported that he was very restless, irritable, compulsive, 
and a perfectionist.  The diagnosis was psychoneurotic 
reaction, mixed, anxiety, conversion, compulsive reaction 
with relatively little psychiatric, social or industrial 
incapacity.  

A request for medical services while the veteran was in VA 
vocational rehabilitation in June 1981 indicates that the 
veteran's training was being interrupted due to his emotional 
problems.  The veteran complained of having no energy and an 
inability to concentrate.  He was apparently depressed.  He 
walked away from problems and became defensive.  An August 
1981 note by a psychologist indicated that the veteran was 
seen briefly complaining of feeling very anxious and having a 
low energy level.  He stated that his nervousness was just 
natural for him and that his only problem related to his 
difficulty in seeing his children from a previous marriage.  
He provided little direct information and stated that he did 
not have any problem.  He refused complete psychological 
testing.

Clinical records from the Ohio State University Hospital 
Clinic shows treatment for various disabilities between 1979 
and 1982.  In August 1979, the veteran desired an appointment 
with a psychiatrist because of numerous personal problems.  
He noted that he had previously seen a psychologist.  
Examination showed no hallucinations, delusions, or 
disturbance of thought content.  He was referred to a 
psychologist.  In September 1979, it was noted that he was 
apparently not entitled to psychiatric care referral, and he 
did not appear for a scheduled examination.  In November 
1981, it was reported that the veteran's major problem was an 
underlying anxiety about finances, as he had been cut from 
Social Security disability in September 1981, and his only 
income was the 10 percent evaluation from the VA.  It was 
further noted that he had been taken out of vocational 
rehabilitation training in August 1981 because of nerves, 
poor concentration, and low frustration level.  It was 
believed that his problems in school coincided very closely 
with his money problems.  It was felt that the combination of 
the stresses relating to his finances easily explained his 
symptoms in school.  The diagnostic impression was anxiety, 
situational.  

VA outpatient treatment reports show that, in October 1981, 
psychological test results were discussed.  It was noted that 
there were no major recurring themes that were presented.  
Some of the veteran's responses seemed to focus on his 
discontent with events in his past and might be involved with 
his divorce.  There was also some reference to self-concept 
which seemed to indicate some confusion over the concept of 
being "a man" and difficulty in interacting with people.  It 
was believed that the only other responses with significance 
for treatment indicated difficulty with nerves and a possible 
dependence on the mental health clinic which would reduce his 
self-responsibility.  No definite diagnostic impression could 
be made based on the responses.  Notations from the general 
medical clinic in early June 1982 indicated that the veteran 
had chronic anxiety, and that he had been taken out of VA 
vocational rehabilitation in August 1981 due to poor 
performance and distractibility.  It was indicated that the 
anxiety was his major problem, as opposed to other physical 
disabilities.  The diagnoses included chronic anxiety.  
Another notation in late June 1982 showed that the veteran's 
major problem continued to be anxiety relating to efforts to 
break through the "red tape of Welfare Department."  The 
diagnostic impression was chronic anxiety.  Treatment records 
from another health center for 1982 and 1983 showed 
complaints of anxiety, and the veteran was prescribed Valium.  

On a VA examination in July 1983, the veteran reported that 
he had a nervous condition, but that he was never 
hospitalized for this condition.  He was taking Valium.  He 
stated that he would get shaky, restless, irritable, and 
depressed.  He also reported problems concentrating.  On 
mental status examination, memory and orientation were 
intact, speech was clear, coherent, and relevant, and 
judgment and insight were good.  The diagnoses included 
anxiety disorder with depression.  

A claim for service connection for post-traumatic stress 
disorder was received from the veteran in April 1994.  

VA outpatient treatment records for 1994 through 1997 were 
received.  The veteran was treated on various occasions 
during this period for physical disabilities unrelated to the 
present appeal.  

On an intake interview at the mental health clinic in March 
1994, the veteran's military and medical history was 
reviewed.  The veteran indicated that he had nightmares when 
he returned from Vietnam, and that he still had them 
currently.  He indicated that he had combat experience, and 
remembered that a friend was walking as point man when he was 
shot.  Another friend, a squad leader, stepped on a mine and 
lost his hands and legs.  He reported that in his nightmares, 
he saw fire fights and bodies scorched by napalm.  He 
indicated that he had occasional flashbacks, but no sleep 
problems.  He stated that he was nervous.  The diagnostic 
impression was post-traumatic stress disorder and generalized 
anxiety disorder.  Thereafter, he received individual and 
group therapy.  The diagnosis was post-traumatic stress 
disorder and anxiety disorder.  There was some evidence of 
depression also.  The individual sessions showed anxiety 
about various situations, with a notation in early 1995 that 
his nightmares were about the same, with frequency and 
intensity.  In group therapy, the group discussed various 
topics relating to the Vietnam experience.

On a VA examination in September 1994, the veteran indicated 
that he was involved in combat during service, and that his 
worst experience was the identification of human bodies.  It 
was noted that he had a history of alcohol abuse, and still 
was involved in drinking.  He stated that sounds of 
helicopters remind him of Vietnam.  He complained of 
loneliness and chronic pain, but he denied any specific or 
repeated dreams.  On examination, he was oriented in all 
spheres, and memory was intact.  Affect was appropriate, and 
prevailing mood showed some anxiety.  There was no evidence 
of hallucinations, delusions, flashbacks, or recurrent 
nightmares.  He did not provide any indication of recurring 
memories or dreams, dissociative episodes, anniversary 
psychological distress, vigilance, avoidance, arousal, or 
startle response.  It was concluded that he did not show the 
usual typical symptoms of psychological trauma from Vietnam.  
The diagnosis was adjustment disorder.  

On psychological testing, it was noted that the veteran 
admitted to a great deal of psychological distress and his 
coping skills were proving inadequate.  The clinical scales 
were interpreted as not being typical for a Vietnam veteran 
with post-traumatic stress disorder.  Another test subscale 
raw score was suggestive of post-traumatic stress disorder.  
The special scales were suggestive of the high probability of 
substance abuse history and poor ego strength.  The veteran 
did report many symptoms on a VA form dated in August 1994 
that suggested post-traumatic stress disorder, but the 
veteran stated on interview that he could not talk about his 
experiences.  There was no written historical assessment from 
the post-traumatic stress disorder clinical team to delineate 
the exact nature of the veteran's traumatic experiences.  

On a post-traumatic stress disorder development sheet dated 
in July 1995, the veteran reported that he was in combat in 
the field, and that he fired his weapon at the enemy often.  
He indicated that he rarely saw someone killed, but that he 
did see some of his friends killed.  He indicated that he 
felt, at times, that he would not survive when he was in fire 
fights on patrol.  

A statement, dated in April 1995, was received from a VA 
physician indicating that the veteran had been seen since 
March 1994, and that the diagnoses were post-traumatic stress 
disorder and generalized anxiety disorder.  

Pursuant to the Board's remand in June 1997, the veteran was 
examined by a board of two psychiatrists in August 1997.  On 
one examination, the veteran reviewed his medical and service 
history.  He indicated that he was in Vietnam for 
approximately one year, and that he had been subjected to 
incoming mortar fire, as well as other combat experiences.  
He noted a history of chronic pain relating to a back injury 
after service, and a history of abusing alcohol.  The veteran 
complained of regret, guilt, and shame for what he had done 
in the past.  He was depressed, feeling helpless and 
hopeless.  He reported that he lived alone, and that he was 
lonesome.  He reported no socialization, and some withdrawal 
from society.  He was preoccupied with multiple medical 
problems; chronic pain, emphysema, and chronic lung problems.  

On mental status examination, his speech was normal and 
coherent.  His memory of recent and past events was intact, 
and he was oriented in all spheres.  His mood was somewhat 
mildly depressed, with anxiety.  The diagnosis was mood 
disorder, due to medical conditions, and depression.  A GAF 
score of 70 was noted.  

On another examination, the veteran again noted that he had 
been in the Vietnam War.  When the examiner asked him to give 
a more detailed description and history of his Vietnam War 
experiences, the veteran refused, saying it was hard to 
elaborate.  The veteran was again urged to provide more 
information about his Vietnam War experience in order to 
develop his claim, but stated that he did not want to talk 
about the Vietnam War.  He indicated that he was somewhat 
depressed after he was shot in a bar and after he shot his 
wife in 1977.  He indicated that he had a drinking problem 
previously, and that he had problems with concentration and 
lack of energy in the 1970's.  He reported that he had 
received post-traumatic stress disorder treatment at a VA 
medical facility in the last few years, and that he was 
receiving Social Security disability payments.  

On mental status examination, he appeared mildly depressed.  
He admitted to having insomnia, lack of concentration, and no 
energy.  His attitude was defensive and evasive.  Speech was 
pressured at times, but coherent.  He refused to give any 
recurrent and intrusive recollections of war events.  He was 
oriented in all spheres.  His recall memory was impaired.  
The diagnosis was mood disorder (depression) due to 
generalized medical condition.  His GAF score was 40.  

II.  Analysis

A determination of service connection requires a finding of 
the existence of current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection for post-traumatic stress 
disorder requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  

In this case, the veteran was engaged in combat in Vietnam, 
as shown by his awards, campaigns, and his own statements.  
There is sufficient evidence to establish that some inservice 
stressors actually occurred, as the veteran's statements are 
consistent with the circumstances and conditions of service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  See also West v. 
Brown, 7 Vet. App. 70 (1994).  

In this case, the question concerns whether there is medical 
evidence establishing a clear diagnosis of post-traumatic 
stress disorder.  In this regard, the Court of Veterans 
Appeals in Cohen v. Brown, 10 Vet. App. 128 (1997) provided 
that the sufficiency of the stressors to support a post-
traumatic stress disorder diagnosis and the adequacy of the 
veteran's symptomatology are medical questions to be 
determined by medical personnel and opinion.  Thus, whether 
the veteran's symptoms are sufficient to support a post-
traumatic stress disorder diagnosis is to be determined by 
medical personnel.

The veteran did receive an intake interview in March 1994 
with a VA outpatient center to determine his need for post-
traumatic stress disorder counseling.  This interview 
resulted in diagnoses of post-traumatic stress disorder and 
generalized anxiety, and the veteran was entered into a 
counseling program.  He then received extensive treatment for 
his various symptoms.  

However, when the veteran was examined for compensation 
purposes in September 1994, the veteran denied flashbacks, 
recurrent nightmares, recurring memories, dreams, 
dissociative episodes, anniversary psychological distress, 
vigilance, avoidance, arousal, or startle responses.  While 
he provided a history of being in combat, his emphasis was on 
physical disability relating to an event that took place 
after service, the gunshot wound to his back.  The veteran 
did report that sounds of a helicopter reminded him of 
Vietnam, but he denied other specific symptoms that would 
provide a clear diagnosis of post-traumatic stress disorder.  
The examiner noted that psychological testing was somewhat 
inconclusive, and the diagnosis was adjustment disorder.  The 
examiner specifically indicated that the veteran did not show 
the usual or typical symptoms of psychological trauma from 
Vietnam.  

Pursuant to the Board's remand decision in June 1997, the 
veteran was examined by a Board of two psychiatrists in 
August 1997.  One psychiatrist reviewed the veteran's 
history, noting the veteran's complaints of chronic pain and 
regrets about his past life.  The veteran was depressed, with 
feelings of helplessness and hopelessness about his previous 
history, with guilt and shame about such history.  The 
diagnosis was of a mood disorder due to medical conditions.  
The other psychiatrists noted that the veteran was depressed, 
and complained of insomnia, lack of concentration, and lack 
of interest.  However the veteran refused to provide any 
details about his Vietnam War experiences.  The examiner 
concluded that the veteran had a mood disorder (depression) 
due to his general medical condition.  It is noted that 
neither examiner showed a diagnosis of post-traumatic 
disorder, or noted the presence of symptoms that would 
fulfill the criteria for post-traumatic stress disorder.  
They specifically diagnosed other psychiatric disorders in 
lieu of post-traumatic stress disorder.

While the veteran entered a program for those who have post-
traumatic stress disorder, three different psychiatric 
evaluations specifically failed to demonstrate the necessary 
criteria to substantiate a diagnosis of post-traumatic stress 
disorder.  The veteran clearly has symptoms of depression, 
anxiety, lack of interest, lack of concentration, and lack of 
energy, but these symptoms have been related to his previous 
medical and physical disabilities, not his Vietnam service.  
He shows a few, but not a complete set, of symptoms which are 
included among the criteria for post traumatic stress, but 
these symptoms are not unique to that disability.  The Board 
has reviewed the medical evidence, and the weight of such 
evidence.  The weight of the medical evidence fails to 
provide a clear diagnosis of post-traumatic stress disorder 
in this case.  As a result, service connection for post-
traumatic stress disorder is not warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is not established.  The benefit sought on appeal is 
denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 10 -


